(j>5, ~ns-K/ilg


 aWWttt THAW4W5 UJ <FLO K^tfM t* fI0CKf3^2Tj'       la,


                               _      *D**0|SB,C(




                                        boTibw
 (^^^jdasKaakatZQittati


d<wt w- DOTCOM o*g:r ()n ^ ( V^ ( ,^f. -
suc^b-niP w- tfuu^ O^'1^^^^^)



maflan-s 3i_Qig£dii&lr l^b kCiT sewr-ft rwcs cow
\tf-arm pt"f*-wi vb^K \3,a of4, AnvK-j^it?-£&uai
                                                 '/




A^qo, r<i ^tfk ri^/tM .vW, \H£3) ceNJa^CLui^


 >fMrt*TOnjft-fltMLiiaaflL cmrj.04,n,canst-asm
  hum >^jAit7i/K nyciinn^ian-rv^r^ vwQ/m)' J-
 ^m^cFm^w ^\WJ&m^ma /i*fisf.cx^wjfcr-
    j\Eflt'UVlWXTX n?tm\Q&UPU: ®FrmwiAiKinM>>:[

    ut^or rnyfiv aq ^affi?'k^hrare^ftwgr*^




 3U mi4<b       KJ^oa m*:             Mmfiifp?



UFKtetoAA.' r( j: 7/M^n / nt ,i ai / .v h< /i ^/ ^^f^
jj,5, c,< lA*. 4rw/^vtu/ Cftinw; ^tvi/ i4tw/k7K>r.I ,<o4




ewtfrtur ttiCW. w )_Kt£.wrm vjwc i^eooes^.tux




—    ^_i-/-—:     ItQIS
LbcMan -o^l/iocM te-d>flockQri-Ktt\m<i?n'& -4-
                                        rfMtrbvr
                                              AFFIDAVIT




  My name is Ms. Amber Maries Guarnelo I am over 18 years of age an.d.l swear my.statement
  istrueunder penalty of perjury.                                      ; .'•- . '*•"•. -fA i\'•••'>' 'r\\ ..'.-

  I was not found about one month pregnant on February 24 or 27 2010, as I've stated in my
  prior statement the police report that i've read the events are false.

  I found out I was about one month pregnant was on February 14, 2010 when at the hospital.
  I was not found pregnant on February 24 or 27. 2010 at Ben Taub.
  Mr. Garcia, Ms. rHoily Johnson and Galveston Assistant District Attorney who harassed and
  threaten me. Ms. Rebecca Russell, Mr. Brandon Sims and the District Attorney that prosecuted.
  Thomas Florence all knew I was no found pregnant on February 26 or 27, 2010
  at Ben Taub , but February 14, 2010. The District Attorney's peoples were mad I refuse to lie
  for them on Thomas Florence and refuse to come to court on my own.

  Ms. Holly Johnson came back to my house on January, 19, 2011 to get my DNA after she had
  obtained Thomas and my baby's DNA on January 4, 2011.
  I refuse to open the door for her to give her my DMA. She called my motheron the phone at
  work and told her I wouldn't open the door. Ms. Johnson told me if didn't open the door and
  give it to her she would have CPS take my child. Mr. Johnson, Mr. Garcia and the D.A. ail knew
  that my child was born on October 22, 2010 by my mother. I did not call them as they stated
  and told them ! had my baby.

  I'm not a victim and I'm not a complaining witness on Thomas Florence as they stated.
  I was told by the owner of the Children Center to coiorforthe video in a coloring book. When
  we go in her and Ms. H. Johnson kept bugging me, but I kept refusing until they got on my
  nerves, teliing me what I need to say and do. This video was done after I had my baby not
  before.
  Thomas wife kept harassing my mother by phone and told us when my baby is born she was
  bringing her and Thomas daughter down to Galveston to give DNA. This was right before
  Thomas was setup by his wife to be arrested. I told him his wife was no good and was talking
  to Mr. Garcia and them. He did not believe me '..mil! it was days after when he was arrested.

  I ask that my affidavit be given to the.Courts and reviewed.

  Thanks,




                                                                                                     ££&lM